UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2577


ALICE M. DEANE,

                  Plaintiff - Appellant,

          v.

MARSHALLS, INC.; AMERICAN CASUALTY CO. OF READING, PA,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:11-cv-00135-MFU-BWC)


Submitted:   April 18, 2013                 Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alice M. Deane, Appellant Pro Se.       Lawrence Philip Postol,
SEYFARTH SHAW, LLP, Washington, D.C.; Charles Garrison Meyer,
III, LECLAIR RYAN, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alice     M.   Deane   appeals     the    district   court’s     order

adopting the report of the magistrate judge and dismissing her

employment    discrimination       suit      for     failure    to    exhaust

administrative remedies.         On appeal, we confine our review to

the issues raised in the Appellant’s brief.                See 4th Cir. R.

34(b).   Because Deane does not challenge in her informal brief

the   basis   for   the    district       court’s    disposition,    she    has

forfeited appellate review of the court’s order.                Accordingly,

we affirm the district court’s judgment.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                      2